 IRON MOUNTAIN FORGE CORP.IronMountain ForgeCorp.andTeamsters,Chauf-feurs,Warehousemen and Helpers Local UnionNo. 574,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 14-CA-1754and 14-RC-988027 January 1986DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 25 June' 1985 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent filed exceptions and a supporting brief.The Union filed a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the 'decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings," andconclusionsand to adopt the recommendedOrder.2IThe Respondent has excepted to some of the judge's credibility find-ings,The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.The Board agrees with the judge's finding that the leadmen exerciseindependent judgment in responsibly directing the work of employees.However, in adopting the judge's finding that the leadmen are supervi-sors within the meaning of Sec 2(11), we rely also on the evidence, fullydiscussed by the judge, that the leadmen regularly prepare detailed writ-ten evaluations which constitute "effective recommendations regardingthe Employer's future treatment of employees" with respect to terms andconditions of employmentWe especially note that the record shows thatin addition to a yearly wage increase to all employees the Respondentdoes, on occasion,grantindividual merit increases.Chairman Dotson notes that with respect to the 8(a)(1) violationsfound by the judge to havebeen committedby leadman Gibson, the Re-spondent's exceptions and brief fail to set forthanyground other than thecontention that Gibson is neither a statutory supervisor nor an agent Be-cause the Chairman adopts the judge's findings on Gibson's status, healso adopts the 8(a)(1) findings' in the absence of any exceptions to themerits which comport with the requirements of Board Rule 102.46(b)Member Babson finds it unnecessary to pass on the judge's finding thatthe Respondent violated Sec 8(a)(1) of the Act, based on SupervisorStnckIm's remarks to employees Sales and White on 14 September 1984,because the finding of these additional violations merely would be cumu-lative and would not affect the OrderWe correct the following inadvertent errors by the judge EmployeeJohnston testified that leadman Grogan assigns and reassigns employeeswithin the paint shop not the lumber room. Also the judge found that atthe time of the hearing, March 1985, the Respondent employed 125 unitemployees on two shifts In fact the record shows that during the periodfrom early winter to late spring the Respondent operated three shifts.This fact does not, however, materially change the import of the judge'sfinding concerning the ratio of supervisors to employees.2 The judge recommended that the ballots of Brad Bayless and ShirleyBowen not be open and counted. However, pursuant to the Board's 13February 1985 denial of the Employer's request for review of the Re-255ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Iron Moun-tainForge Corp., Farmington, Missouri, its offi-cers, agents, successors, and assigns, shall take theactions set forth in the Order.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lotshave been cast for `Teamsters, Chauffeurs,Warehousemen and Helpers Local No. 574, affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, and that it is the exclusive collective-bargain-ing representative of the employees in the unitfound appropriate.All production and maintenance employeesemployed by the Employer at its Farmington,Missouri facility, excluding office clerical andprofessional employees, guards, and supervi-sors as defined in the Act.gional Director's supplemental decision in Case 14-RC-9880, the Region-alDirector ordered that these two ballots be opened and counted. Bothballotswere cast against the Petitioner. Thus the tally of ballots whenthis consolidated proceeding came before the judge was 31 for, and 26against, the Petitioner with 8 determinative challenged ballots remaining.Bradley G. Kafka, Esq.,for the General Counsel.Thomas M. Hanna, Esq.,andTim A. Garnett, Esq.,of St.Louis, Missouri, for the Respondent Employer.Bruce S. Feldacker, Esq.,of St. Louis, Missouri, for theCharging Union.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFS, Administrative Law Judge. Thisconsolidated proceeding was litigated before me at St.Louis,Missouri, on 5, 6, 7, and 14 March 1985. Theamended-complaint in Case 14-CA-17541 alleges numer-ous violations of Section 8(a)(1) of the National LaborRelationsAct.At issue in Case 14-RC-9880 are chal-lenged ballots and one objection posed by the Union toconduct allegedly affecting the results of the representa-tion election in that case. All these matters were vigor-ously litigated and ably briefed.After considering the record evidence before me, t thecomparative testimonial demeanor of the witnesses, andthe able arguments of the' parties, I make the followingfindings and conclusions.iThe Union's pending motion to strike a portion of the testimony ofRandy Grogan is denied278 NLRB No. 38 256DECISIONSOF NATIONALLABOR RELATIONS BOARD1.JURISDICTIONThe pleadings establish that-IronMountain ForgeCorp. (Respondent or the Employer) is a corporation en-gaged in the production and nonretail sale of park serv-ice equipment from its Farmington,Missouri facilitywhere, during the 12 months ending 31 August 1984, itpurchased and received products,goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of Missouri.It is admitted and I find that Re-spondent is an employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONTeamsters,Chauffeurs,Warehousemen and HelpersLocal Union No. 574, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (the Union) is a labor organizationwithin the meaning of Section 2(5} of the Act.III.CASE 14-RC-9880 CHRONOLOGYThe Union filed 'its petition for representation electionon 13 July 1984.2The Regional Director for Region 14 issued a Deci-sion and Direction of Election on 17 August directing anelection by secret ballot among employees of the em-ployer in an appropriate collective-bargaining unit con-sisting of"All production and maintenance employeesemployed by the Employer at its Farmington, Missourifacility,excluding office clerical and professional em-ployees, guards, and supervisors as defined in the Act"who were employed during the payroll period endingimmediately preceding the date of the decision.The Board denied the Employer's request for reviewof the Regional Director's decision, and the election wasconducted on 14 September. The tally was 31 for theUnion, 24 against, and 12 determinative challenged bal-lots.Both the Union and the Employer filed timely ob-jections to conduct affecting the results of the election.The Regional Directorissued a supplemental decisionon 17 October overruling the Employer's objections, allbut one of the Union's objections, and the challenge tothe ballot of Brad Bayless. The supplemental decisionalso sustained the challenges to the ballots of Gary Hon-erkamp and Joseph Naused and directed a hearing on theremaining union objection and challenges to the ballotsofAllenBayless,ShirleyBowen, Stephen Gibson,RandyGrogan,Roger Smith,Mark Stricklin, PaulUsher, Tony Walker, and Raymond Watkins.On 13 February 1985 the Board, ruling on the Em-ployer's request for review of the Regional Director'ssupplemental decision, overruled the challenge to theballotof Shirley Bowen, but denied the request forreview in all other respects. It is in this posture that Case14-RC-9880 came before me for hearing.IV. THE CHALLENGED BALLOTSIn order to be an eligible `voter, an employee had to beemployed in the unit during the payroll period ending 3August, and on 14 September, the election date.A. Paul Usher IIPaul Usher is a 17-year old student at the FarmingtonChristianAcademy who impressed me as an entirelycredible witness. The Company had one order for 2000tables to be made of stained lumber. In order to accom-plish this,Usher and VicBrown were hired in late Mayto stain boards at 6 cents a board. As Mike Bohman,owner and vice president of the Company, explains re-garding Usher, "He was hired on a part-time basis, on apiecework basis to do a particular job staining lumber."Bohman further explains that this work was only doneon sunny days and only as needed to fill this one order.Consistent with this-'testimony of Bohman; Usher credi-bly testified that this was summer employment;he couldnot have continued on that schedule once school started;and he was not told how long he would work or that thework would continue after the school year began. Hewas, however, told by Al Bordewick, assistant plantmanager,thathe could possibly work through thesummer,depending on the orders.Usher discovered he, had a hernia,3 and thereforestopped working after 3 July. On 5 July he told' GaryHarrison, the Company's sales manager who had securedthe summer employment for him, that the hernia pre-vented him from working. Harrison told him to comeback and talk to Harrison when he got better, and theywould see what they could do about Usher's job.Usher had surgery on 27 August. He had visited IronMountain's premises a few times between5 July and 27August to talk to acquaintances. They asked about hishealth but they did not talk to him about his work or thejob. Usher told no one during these visits that he intend-ed to come back, and he was not told that his job wasbeing held for him. About 3 September, Bohman calledhim and asked if he was available for light work. Usherreplied that he was not. According to Bohman, Usher'spiece rate job was over when Usher and he talked.Bohman did not furnish a date for the conversation, butUsher seemed reasonably certain of the 3 Septemberdate. I am therefore persuaded that the lumber stainingwork was over by 3 September. Thereafter, probablywithin' or shortly before the week'precediiig the election,Usher wasgiven a dateby, his doctor on which hewould be released to work so he called Bohman and toldhim he was released to work. They discussed the possi-bility of setting up a schedule 'so Usher could work afterschool. Bohman advised Usher that the Company wouldsee what it could do and Usher should come in and talkto Bohman when he could. Usher did meet with Bohmanbefore the election. The twa of them then arranged awork schedule which did not interfere with school andschool-relatedactivities.Shortly after thismeeting,SThe hernia was not the result of an on-the-job injury Ushes receivedno workman's compensation nor did the Company or its insurer pay hiszAll dates are 1984 unless otherwise specifiedmedical or surgical bills. IRON MOUNTAIN FORGE CORP.whetheron the sameday or laterisnot clear,Bohmanand co-owner TerryBraxton calledUsher on the phoneand asked him to secure a doctor's statement on hisphysical condition.Pursuant to this requestUsher fur-nished theCompany with twoletters,one from hisdoctor notingUsher's referral to a surgeon and one fromthe surgeon dated 19 September and advising Ushercould return to work on 8 October.A couple of daysafter 8 October,Usher wentto workon the new sched-ule at an hourly rate and has apparently since been per-forming unit work.The UnionchallengedUsher's balloton the ground hewas not an employee-on theday of theelection.The Re-gionalDirector directed a hearing on Usher's statusduring his absence after5 July,and that direction wasnot disturbedby theBoard's decisionon the Employer'srequest for review.The Unionfurther argues in its post-trial brief that Usherlacked a community-of-interest withother unit employees and was a casual employee not eli-gible to vote.The issue of eligibility properly before mefor determination is whetherUsherremained an employ-ee on the eligibility dates.The otherissues raised by theUnion are in the nature of postelection challenges whichmay not now be entertained,NLRB v. A. J. Tower Co.,329 U.S. 324 (1946).The Employercontendsthat Usherwas on a leave ofabsence and had a,reasonableexpectancy of recall, butfurnished no documentation or testimony that such aleave was granted.Usher's credible testimony establishesthat Harrisononly told him on 5 July that he should talkto Harrison when he got better and theywouldsee whattheycould do about hisjob.4 Thereisno evidence Har-rison hadany authorityto grantleave, to hire, or, tomake any final personnel decisions.All such authorityresides in Braxton,Bohman,and Bordewick.Nothingfurtherwas said toUsherabout thepossibilityof areturn to work until Bohman called him on 3 September.Even then Bohman didnot tell Usherhe was on a leaveof absence.The parties did not raise the matter, but Ihave noted thatUsher's affidavit,secured by one of theEmployer's counsel on 19 September 1984,and in evi-dence as part of the formal papers, General Counsel'sExhibit 1(p), whichis the Employer's requestfor reviewof theRegional Director'sDecision and Orderof 17 Oc-tober 1984 states, "Itold the companyabout the herniaand I was informed that Icouldtake a sick leave of ab-sence andthatmy job would be there forme when Icould returnto work." This affidavitstatement is lackingin details,unsupportedby record testimony,and in thenature of a post litem motamstatementto be treatedwithcaution.Itwasnot offered or receivedinto evi-dence as a past recollection recorded.Usher was notasked to explain this statement,but it is outweighed byhis record testimonywhich hadthe ring oftruth.Not-withstandingthe paucityof evidencethat Usher was af-firmatively grantedsickleave, it has long been estab-lished thatwhenan employee leavesworkfor reasons ofhealth,and there is.no evidencethat employeehas quitor been discharged,he orshe is,consideredto be on sickleave,WrightMfg.Co.,106NLRB 1234, 1236-12374 Harnson did not testify.257(1953). The Union adduces no affirmative evidence, nordoes the record contain any,that Usher quit or was dis-charged.An employee on sick leave is presumed toremain in that status until recovery.Bohman's call of 3September5and the subsequent preelection arrange-ments for Usher to return after 8 October affirm that hehad a reasonable expectancy of employment when hevoted in the election.For these reasons, sick'leave and areasonable expectancy of reemployment,IfindUsherwas an employee during the payroll eligibility period andon election day. Accordingly,the challenge to his ballotshould be overruled.B. The LeadmenThe Unioncontends thatAllenBayless,StephenGibson, RandyGrogan,Roger Smith,Mark Stricklin,Tony Walker, andRaymond Watkins are statutory su-pervisors.All arenow leadmen except Raymond Wat-kins,who was a leadman from7March to23 June 1984.The Employeranswers that leadmen are not statutorysupervisors.Section2(11) of the Act definesa supervisor as onewho has "authority,in the interestof the employer, tohire, transfer, suspend,lay off,recall,-promote, dis-charge, assign, reward,or disciplineotheremployees, orresponsiblyto directthem,or to adjust their grievances,or effectivelyto recommend such action,if in connectionwiththe foregoing the exercise of such authority is notof a merely routine or clerical nature, but requires theuse of independent judgment."Whether ornot any or allof theleadmen possessany ofthese authorities or exer-cise them on the basis of independent judgment cannotconveniently be exploredsolely on-a group or individualbasis.The evidencepermits a discussion of group charac-teristics,but alsorequires an examinationof somemattersraised pertainingto specificleadmen.1.Considerations applicable to all leadmen exceptwhere noted otherwiseNone have the independentauthorityto hire, suspend,lay off, recall,promote, discharge,or rewardemployees.In so concluding,I ' have consideredevidencewhichmight militate tothe contrary.In the caseof RogerSmith, leadman in shipping and receiving,employeeDanny Howlett gave testimony,which Smith agreesmight be accurate, that Smithtold him "they"liked hisworkand asked if Howlett,then a,part-time employee,would like tobe full time.Smith credibly testified thathe had nothingto do withthe subsequent decision to putHowlett on full time. I cannot agreewith the Union thatHowlett's evidence indicates Smitheffectively recom-mended Howlett's conversionto fulltime. Similarly, thefactthatsome of,the individuals recommended for em-ployment by Tony Walkerwere laterhiredmeans littlebecause some were not and there is no showing his rec-5Although Bowman's sudden interest in Usher's ability to work afterthe election was directed may raise suspicion in some quarters,the evi-dence will not support a finding that his efforts were directed toward se-curing Usher's vote against the Union There is no indication Usher wasso inclined. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDommendations were determinative. Thereisalso sometestimony from former employee Joseph Naused that hewas told by leadman Gibson on 10 July that he wouldprobably be suspended or fired for unsatisfactory work;was laid off for 3 days by Gibson on 11 July because ofthat poor work; and was discharged on 24 July byGibson, who on that date called Naused into the officeand fired him.6 Naused was a rather slow and deliberatewitness who impressed me as one reporting the truth ashe recalled it. His testimony is credited as a reasonablyaccurate summation of the relevant events of 10, 11, and24 July. Gibson was not a particularly impressive witnesson this subject, and his statement that he does not believeor recall telling Naused on 10 July that he would prob-ably be fired or suspended is given little weight. I do notbelieveNaused made his story up out of whole cloth.However, Gibson was then acting on the orders ofBordewick who decided to suspend Naused. Gibson didtellNaused on 24 July that he was fired for poor work,but he believably testified that he sent Naused home inthe heat of the moment. Any conclusion that Gibsonmight have indeed possessed the authority to take suchaction was dissipated on 25 July when, at a meeting ofNaused, Bohman, Bordewick, Watkins, and Gibson inBordewick's office, Bohman stated that nobody was fireduntil he fired them. I do not think the evidence showsGibson has the authority to layoff or discharge, or to ef-fectively recommend it, nor does it impress me as strongenough to outweigh the credible testimony of Respond-ent's leadmen and supervisorymanagersthat no such au-thority exists. On another subject, there is no substantialevidence to support a conclusion that leadmen have inde-pendent authority to adjust grievances or assess andimpose discipline on employees or authority to effective-ly recommend such action. Leadmen may neither pre-vent employees from leaving the plant nor excuse theirabsences. Their duty to attach doctors' certificates to em-ployee timecards is purely ministerial involving no dis-cretion.We now turn from a consideration of authority notpossessed to an examination of duties, policies, and prac-tices common to all leadmen. They all receive their dailywork assignments from Al Bordewick, who prepares anddistributes a list to each leadman setting forth the dailyproduction schedule. The leadmen in turn inform theother employees in their respective departments whattheir individual duties will be for the day. Most of theseemployees need no further instruction for they work onthe same machine and/or at the same duties every day.Others who are not so permanently assigned or lack ex-perience receive duty station assignments and job in-structions from their leadmen. During the course of thework shift, the leadmen are responsible for ensuring therequisite quality and quantity of production. This respon-sibility has been delegated to them by their superiors. Tomeetthis duty, they spend much of their time checkingthe work of other departmental employees to ascertainwhether their work is of acceptable quality and amountand,when it is not, directing them to adjust their pro-ductivity rate and quality level to satisfy production re-6Naused's discharge is not at issue and presumed for good causequirements.The leadmen all spend a portion of theirworkday doing production work either on a fill-in basisfor absentees or as otherwise needed. The evidence onhow much time a particular leadman may spend doingproduction work is fuzzy at best, but sufficient to per-suade me that, in general, the leadmen devote less thanhalf of their time to hands-on productivity. If an employ-ee completes the work assigned to him before his shiftends, he reports to his leadman who then assigns the em-ployee to other duties in the department. Thisreassign-ment by the leadman is, as are other intradepartmentalassignments,made on the basis of his evaluation of em-ployee ability to perform the new work to which he isassigned,his availability, and, in some instances, his rela-tive seniority and experience. The leadmen do not con-sultwith their superiors in making these temporary reas-signmentsin their departments, but the departmentalleadman generally do not make permanent position as-signmentswithout direction by Al Bordewick or MikeBohman. The leadmen, with the exception of Gibson andWatkins, have no independent authority to make orcause interdepartmental transfers to be made, either tem-porary or permanent. There are, however, occasionswhen a department leadman receives permission fromBordewick to borrow an employee from another depart-ment. The borrowing leadman then goes to the depart-ment from which he is getting the employee and advisesthat department's leadman of his mission. The employeeselected-for a temporary interdepartmental assignment isselected by the leadman of his department on the basis ofhispersonal judgment which employee can be mosteasily spared from his home department for the time re-quired.Considerable evidence was adduced regarding the Em-ployer's use of the term "supervisor" in its employeehandbook, and on its employee performance evaluationform. The handbook issued 12 February 1982 and lists,inter alia, the following employee responsibilities:4.Report unsafe conditions to supervisor.5.Report all injuries to supervisor.8.Your supervisor must initial your time cardwhen "Clock In" or "Clock Out" times are handwritten.All employees must clock in and out onlytheir card. Failure to do so shall result in anomis-sionof payfor the time in question.15.Notify supervisor before 7:30 a.m. (1st Shift)or 4:00 p.m. (2nd Shift) when unable to, work orwhen employee will be late.17.Limit trips to office as well as to your super-visor.A memorandum to all employees issued by AlBordewick on 21 March 1984 entitled "SAFETYPOLICY" contains the following instruction: "II. Leadmen are responsible for developing safe working atti-tudes for all their employees."The Employer contends Bohman was the only super-visorwhen the handbook was prepared by him, co-owner Braxton, and Roger Petrie, the predecessor toBordewick, and further contends there were no leadmenin February 1982. This position is not entirely consistent IRON MOUNTAIN FORGE CORP.with Bohman's testimony. He did indeed state that hewas the only supervisor the Employer had when thehandbook was written; but he also testified that therewere probablyleadmen inFebruary 1982.7I am inclined to agree with Bohman's estimate ofprobability for various reasons. Bohman does not claimthe use of the term "supervisor" in rules 4, 5, 8, 15, and17 does not currently refer to leadmen. Bordewick wasnot an employee in 1982, but nevertheless conceded thatthe title "supervisor" in rule 8 now refers - to leadmen.On the other hand, in talking about rule 17 Bordewickevaded answering whether "supervisor" referred to leadmen, and took refuge in an assertion the handbook rulesare outdated.I cannot accept the claim that the rules areoutdated because the record is chock full of credible evi-dence, including a stipulation related to-rule 8 and a con-cession in the Employer's posttrial brief that employeesdo regularly report injuries and unsafe conditions to theirleadmen and do have -their timecards initialed by theirleadmen. There is no persuasive evidence anyone else isresponsible for the timecard initialing. The evidence pre-ponderates in favor of a conclusion the handbook rulesare still in effect. The evidence also warrants a conclu-sion that "supervisor," when appearing in the rules, doesrefer to leadmen. Were it otherwise, rule 17 would makelittlesense for it clearly separates trips to the office,wherein Bordewick, and/or Bohman, regularly dwell,from trips to the supervisor. If I were to conclude thatthe term applies only to Bordewick and Bohman, Iwould also have to conclude that the latter part of therule refers to trips to see Bordewick or Bohman at someother undisclosed location. Such a conclusion is not war-ranted by evidence of record.7That Bohman then answered "No" to his counsel'sleading,question, "You don't recall for sure either way?"has little evidentiary weight.All leadmen are responsible for making annual writtenevaluations of the performance of each employee in theirrespective departments or shifts. The evaluation form,which the Employer started using after Bordewick's ar-rival on 1 December 1983, lists 10 job criteria.8 Each ofthe 10 is assigned a numerical rating between"1. (UN-ACCEPTABLE)" and "5 (OUTSTANDING)." Imme-diately below each listed criteria and the space for thenumerical rating are the words "SUPERVISOR'S COM-MENTS:" following which leadmen enter their com-ments on that 'specific job element. After the total ratingscore is entered on the form there appears a line en-closed box for "SUPERVISOR'S GENERAL COM-MENTS AS TO EMPLOYEE'S STRENGTHS,WEAKNESSES AND ACTION TAKEN TO IM-PROVE JOB PERFORMANCE."Below this item arespaces for the signatures of "Supervisor," "ReviewingOfficer," and the employee. All items above the signa-tures are completed by the employee's leadman. Afterthe leadman completes the form he signs it in the "Su-pervisor" space and forwards it to Bordewick who thenmeets with the leadman and the rated employee. During8 The 10 criteria are amount of work, quality of work, cooperation,judgment, initiative, job knowledge, interest in job, ability to communi-cate, dependability, and ability to be supervised259thismeeting the employee may question the leadman'srating. If he does, Bordewick listens to both leadman andemployee, and then either approves the evaluation as isor adjusts it before he signs it as approved by the re-viewing officer. Of the 53 evaluations in evidence whichwere submitted to Bordewick, only 39 show any evi-dence that the original independent ratings by the lead-man were ever altered, and it appears these alterationswere made by the leadman. Roger Smith gave uncontra-dicted testimony that Bohman changed Smith's evalua-tion of employee Don Mullins to a higher score, but thatevaluation is not in evidence. In addition to these evalua-tions, there are three on slightly different forms withfewer criteria signed by leadmen in the space reservedfor the "`Supervisor" and by "Reviewing Officer" RogerPetrie, Bordewick's predecessor, all in early 1983.10 Theform requires the leadman's evaluation of the degree ofdirection and supervision that the evaluated employee re-quired. The fact that the leadman is called on to evaluatethe necessary amount of direction and supervision im-plies that he or she is qualified to make such an evalua-tion and further implies that the leadman operates on ahigher level than the rank-and-file employee, and is expe-rienced in matters of direction and supervision. More-over, the very fact the leadman rates the employees fromunacceptable to outstanding, with 3 intermediate ratings,on each of the 10 listed job criteria illustrates that theleadman isleft to utilize his independent judgment oneach factor, some of which calls for largely subjectivejudgment by the leadman. It'seems clear that Bordewickplaced considerable reliance on the rating by the lead-men, and it is obvious that the evaluations once ap-proved by Bordewick, which appear, to' be rather proforma, l l become the Employer's estimation of the evalu-ated employee's worth, which has a direct bearing onthat employee's, tenure, and is reasonably calculated toaffect the employee'sage and promotion future. Theimportance of the leadmen's evaluation is illustrated byemployee Van Gunter's credible testimony, as comparedwith Bordewick's claim that he does not recall the inci-dent, that Bordewick told Gunter he must be evaluatedby his leadman before Bordewick could evaluate him be-cause Bordewick did not know Gunter's work. The lead-man does not recommend the amount of wages or wageincreases to be paid an employee,but wage increases, ifany, are discussed privately between Bordewick and theevaluated employee immediately after the evaluation hasbeen discussed and the leadman has been excused fromthe meeting. From this sequence I conclude that a favor-able evaluation has a considerable -effect on whether andhow much a wage increase is given to the evaluated em-ployees. It is clear to me, from all the foregoing that theemployee evaluations are considerably more than routineclerical' functions and are more closely akin `to effective9The three are evaluations of Gary Honerkamp, Greg Mel], and TimLober.10 These ratings and reviews during Petrie's tenure are not relevant to1984.11There is no showing Bordewick routinely conducts his own mvesti-gation of the employee's qualifications, or, that anyone but the evaluatedemployee initiates any inquiry into the accuracy of the evaluation 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations regarding the Employer's future treat-ment of employees with respect to how they should besupervised, rewarded, disciplined, or otherwise treated toensure their future satisfactory performance. The evalua-tions are not just routine memoranda to keep Bordewickand/or Bohman advised. They are important documentson which management relies to appropriatelymanage thework force.The parties stipulated that on election day the lead-men'sbasic wages ranged from $6 to $7.75 per hour andaveraged $6.75 per hour, whereas production employeeswere paid from $4.50 to $6 per hour and averaged $5.11per hour. Leadmen, like other employees, receive time-and-a-half pay for overtime hours worked and enjoy thesame fringebenefits.The need for overtime is deter-mined by Bordewick. Overtime is worked by volunteersand employees cannot be compelled to work overtime.The factors previously discussed apply to all leadmenexcept to the extent there may be a variance in individ-ual casesas set forth below.2.Additional considerations peculiarly relevant toan individual leadmanStephenGibson,unlike the other leadmen who leadspecific departments on the day shift, is head of theentire second shift.He has held that position since 11February 1983, and is the highest paid leadman at $7.90per hour since 1 July 1984, which includes a 15-cent shiftdifferential.There are from 20 to 22 employees on thesecond shift. Gibson is the only leadman on the shift butfor those occasions about three times a week whenBordewick, Bohman, or Braxton may be present for anhour or more at the beginning or end of the shift.Because he usually does not have a supervisor presentfor most of the shift, Gibson has been instructed to writenotes on production, "discipline, or other problems forBordewick to review the followingmorning.There are20 such notes from Gibson in evidence dated in May,July, and August 1984. One, dated 8 May, reports thatGibson had warned Bob Bequette he would be given 3days off without pay if he missed another day's work.Two relate to Jeff Johnson. The first, dated 8 May, re-peats the same warning given to Bequette if he missed aFriday or Saturday,and adds a warning of termination ifhe did it twice or missed any other 2 days of the week.True to his word, Gibson suspended Johnson for 3 dayson 21 May for missing the previous Saturday. Gibson'swritten report to Bordewickon this-suspension notesJohnson had previously been "officially warned." OtherGibson notes to Bordewick report, respectively, that on12May he had warned James Watkins of suspension formissing work, and discharge for a second offense. On 20July he told Watkins and Harold Hahl not to be caughtabusing breaks. On 10 August he had suspended Watkins3 days without pay for absenteeism and told him hewould be terminated if he had another unexcused ab-sence in 2 months. Gibson wrote several notes regardingJoe Naused and Gary Honerkamp. Of them, five containthe following information on Honerkamp: on 12 JulyHonerkampwas drilling boards incorrectly,whichGibson reported to Bohman, who then instructed Honer-kamp on the work; on 24 July Honerkamp quit workingafter completing the minimum product required, where-upon Gibson told him to return to work; on 25 JulyHonerkamp was "written up" for failure to perform hiswork properly; on S July Gibson warned Honerkamp hewas not doing his job properly, would be suspended 3days if this continued, and discharged if it continuedafter a suspension; on 8 August Honerkamp was notdoing his work and seemed unhappy with his job andwas deliberately trying to get fired. Gibson made threereports on Naused and three on Naused and Honerkampjointlywhich relate the following: on 11 July Nausedwas laid off for 3 days as a disciplinary action for ne-glecting to do his job as instructed; on 18 July Nausedand Honerkamp were warned about smoking in a no-smoking area;again on 18July thesame warning forrepetition of the offense; on 20 July Naused and Honer-kamp were taking too many smoke breaks and Gibsontold them he expected them to produce and'they werenot to be caught taking smoke breaks again; on 24 JulyNaused and Honerkamp were cutting boards incorrectly;on 24 July Gibson fired Naused for improper job per-formance; on 24 July Naused was suspended until 25Julywhen he met with Gibson,Bohman, andBordewick. Naused was then fired.Thewarning to Bequette on 8 May was atBordewick's instruction, as was the warning to Johnsonon 8 May that he would be suspended. However,Gibson, on his own, added the warning of termination.The suspension of Johnson on 21 May was directed byBordewick. The 12 May warning and 10 August suspen-sion of Watkins was ordered by Bordewick. The warn-ing of termination was not directed by Bordewick, and Iam persuaded that in this case, as in the 8 May incidentwith Johnson, the warning of termination was Gibson'saddendum. The evidence is convincing that the warningsgiven to Naused and Honerkamp, except those aboutsmoking, were given at Bordewick's instruction, as wasthe suspension of Naused. I have already noted abovethatGibson exceeded his authority when he firedNaused on 24 July.Returning toGibson'sduties, he makes the decisionwhich department employeesare assignedwhen theyfirst come on the second shift, and then dispatches themto that job. He also shifts employees from department todepartment as needed. This movement is based on theneed, as he perceives it, as is the reassignmentof employ-ees from job to job within a department on the secondshift.He issues work assignments to the entire shift onthe basis of a list, issued each day by Bordewick, detail-ing production needed. Gibson works at welding a fewhours a night as needed.Raymond D. Watkinswas the leadman for the thirdshift ,from early January until 23 June 1984 when theshiftwas discontinued and he was transferred to theshipping department. He has not been classified as a lead-man since leavingthe third shift. Like Gibson, he wasthe only lead person on this shift. Watkins credibly testi-fied that Bordewick was present in the plant for the lasthour of the third shift. There were 115 or 16 employeeson the third shift, all of whom worked doing eitherpainting or packing.Walker had the responsibility for IRON MOUNTAIN FORGE CORP.meeting shift production and quality goals set byBordewick.He did transfer employees from job to job asneeded.Bordewick had told Watkins to call him if therewere problems he could not handle.Watkins took advan-tage of this by frequently calling Bordewick to reportmachine problems, and Bordewick has gone to the plantduring the third shift.Bordewick lives but a 5-to 7-minute trip from the plant.Watkins, like Gibson,made reports to Bordewick onthe conduct of third-shift employees.On 4 May he wrotethat John Calvert did not like his job,and that he toldCalvert he would be fired the next time.Watkins notedon 7 June that he told Harry Hahl he would be suspend-ed 3 days if he missed one more Saturday and would befired if he missed another.On 19 June Watkins wrote upJoe Naused for neglecting to do the job correctly. Wat-kins concedes he was angry and did tell Calvert on 4May that he would be fired the next time. BordewicksaysWatkins had no authority to tell Calvert this. Thewarning to Hahl on 7 June was issued at the instructionof Bohman and Bordewick,but Bohman merely states hetoldWatkins to tell Hahl he could no longer be absenton Saturday.Bordewick states that he and Bohman au-thorized a warning of a 3-day suspension.Watkins, inagreementwithBordewick,testifiedBordewick andBohman told him to tell Hahl he had to work Saturdaysor get 3 days off. Although a warning was authorized byhis supervisors,Iam not convinced that Watkins wastold to warn Hahl of termination.I am convinced that hedid warn Hahl of termination,as the note relates,just ashe warned Calvert.The 19 June note is only a report onpoor production.John Calvert claims that Bordewick told him when hewas hired on the third shift on January 1984 that he wasto listen toWatkinswho would be his supervisor.Bordewick denies ever using the word supervisor withrespect to a leadman,and I credit him.Neither Calvertnor Bordewick were superior to the other in terms of de-meanor. Other evidence that Bordewick is given to call-ing leadmen supervisors is conspicuous by its absence. Itismore probable, in my opinion,that Calvert was testify-ing to his conclusion of the meaning of Bordewick'sstatement,approximately 14 months after the fact,ratherthan Bordewick'sexactwords.Ido, however,creditHarry Hahl's testimony,which was most convincing,that Petrie told him when he was hired that he would beworking for a leadman and was to take his instructions.Hahl is further credited that Bordewick told employeesin early 1984 that the leadmen were to enforce workrules and safety procedures,and employees were tofollow the leadmen's instructions on these matters.With respect to Watkins'duties since leaving the thirdshift,an examination of the evidence reveals that whenWatkins went from the third to second shift he returnedto loading and unloading trucks as he had previouslydone before being on third shift.He was supervised byGibson on the second shift and was not a statutory su-pervisor during that period of time.The conclusion Idraw from the credible evidence is that the only controlWatkins exercises over other employees is that derivedfrom his superior experience.Thisdoes not make him a261statutory supervisor,12 and it is found that he was not asupervisor during the payroll eligibility period or onelection day.The challenge to his ballot must thereforebe overruled.AlleyBayless,who was a most impressive witnessgiving forthright and believable testimony,has been theleadman in the lumber room(sometimes called the woodshop)on the day shift since July 1984.Bayless crediblytestified that when he becamea leadman Bordewick toldhim to make sure orders were completed and put someemployee on to rout or drill boards.When Bordewickdirects him to send employees to help in the paint de-partment Bayless selects the, employeesto go,usuallysomeone who is finishing a job that Bayless can completein his absence.Bayless also asks employees to move fromone job to another during the day,as needed,for depart-mental production.When Bayless took over from RogerSmith as leadman Bordewick told the lumber room em-ployees that Bayless would be taking over;`they wouldnot have to listen to Roger Smith any longer, and theywould get their instructions from Bayless.Randy Groganhas been the leadman in the,paint de-partment on the day shift about 2 years.He was a candidand believable witness whose testimony seemed truthful,is credited,and supports the findings in section IV,B,l'ofthisdecision.There are four employees,includingGrogan, in the department.William Johnston,a rathermechanical but not unbelievable witness,reports thatGroganassignsand reassigns department employeeswithin the lumber room,and has sent him to other de-partments to work with instructions to report to theleadmen of those departments. Grogan has also sent himto leadman Tony Walker to employees to help in Gro-gan's department.This is not inconsistent with Grogan'stestimony that lumber room employees are loaned out toother departments and the reverse is true,allwith priorauthorization from Bordewick.There is no probative evi-dence from Johnston or others that these temporarytransfers of men between departments-are carried outwithout such prior authorization from Bordewick. Thereare no glaring inconsistencies between the testimony ofGrogan and Johnston,both of whom are credited withthe caveat that where the two may appear to be at odds,Grogan is credited on the basis of superior testimonialdemeanor.Roger Smithis the leadman in shipping and, receiving.There are seven employees, including Smith,in the de-partment.New employees in the department are assignedto their jobs by Bohman.When Smith became a lead-man, Bohman said Smith's responsibilities were to makesure everything shipped and received was in good condi-tion,and that all department employees had something todo.When Company President Braxton sent Howlett towork in the department,he told Smith to put,-Howlett towork. Smith assigned Howlett to load common carriersbecause that was where help ,was needed.Smith decideswhen to use the warehouse employee,to load a truck. Healso decides where the employee in receiving is to work12 See,e g.,BugleCoabApron & Linen Service,132 NLRB 1098, 1100(1961). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he runs out of receiving work, and what other em-ployees are to do when they have nothing to do. Smithselects the, department employees who are to help inother departments by considering their relative seniorityor, work skills. Employee John Sherrill gave uncontro-verted and therefore credited testimony that about halfof the time Smith moves men from one job to another,he says that Bordewick wants the change.Mark Stricklinis the leadman in the first-shift weldingdepartment.He did not testify. There are four or fivewelders plus Stricklin in the department. Stricklin doeswelding work like that of other employees about 3 hoursa day,sometimesmore, sometimes less. There is no spe-cific evidence differentiating his, status or duties fromthat from other departmental leadmen.Tony Walkeris the leadman in the cutting and fabrica-tion department. There are nine other employees in thedepartment.When he temporarilyreassignsemployeeswithin the department, he does so on the basis of need,relative skill, and experience on the machine to whichthe employeeis to be assigned.Bordewick has told himitwas his responsibility to see employees follow thesafety rules and has also told him to speed employees up.There are no significant' differences between Walker'sduties and authority and those of other departmentalleadmen which are discussed above in section IV,B,1 ofthis decision,3.Conclusions on LeadmenThe Employer has approximately 125 employees,, ontwo shifts. If Bohman and Bordewick are the only statu-tory supervisors directing the work force, as the Em-ployer contends,' each would have 60 or more employeesto supervise if the _ force was evenly divided. Any un-equal division would result in one of them directly super-vising evenmore.This would,be an inordinately highratio of employees' to supervisors in either case, and it iswell established that such a disproportionate ratio is evi-dence that the leadmen are supervisors.18 With respectto the use of the term "supervisor" in the employeehandbook14 and on the evaluation form as a reference toleadmen,"Titles and symbols . . . do not constitute aperson a supervisor," 15 but the use of the title is proba-tive evidence of supervisorystatus16and also shows thatthe Employer, by means of documents, the handbookissued to employees, and the evaluation forms discussedwith employees after their completion, conveyed thenotion to employees that it considered its leadmen to besupervisors. The record before me shows that employeesdo consider their leadmen to possess the full authority ofa supervisor and do not question that authority. All theleadmen aremade responsible for production and qualityis See, e.g,Bama Co.,145 NLRB 1141, 1143 (1964); Staco, Inc, 244NLRB 461; 465 (1979).14 The claim of carelessness as the cause for the appearance of "super-visor" in the documents is rejected After more than 2 years of the hand-book and at least 53 written evaluations containing the term the Employ-er has made no effort to correct its alleged carelessness by removing theword from its documents or by advising employees it is an inappropriatetitle for leadmen It is the Employer's term and I conclude it was meantto be what it is.15SaladmasterCorp.,216 NLRB769, 773 (1975).16Colorflo Decorator Products,228 NLRB 408, 410 (1977).in their respective departments or shifts. This responsibil-ity, particularly on the second -and third shifts where, formost of the shift, no other supervisor is -present, 17 to-gether with the leadmen's reassignment of employees toother work without consulting anyone when they, runout of work or another product is more urgently needed;the frequent monitoring of employees' work and the cor-rection of quality and quantity defects detected in thatwork without consulting anyone; the spontaneous on-the-spot- oral warnings to employees who persist in poor per-formance or abuse of break and other work rules; andthe total absence of any evidence of regular direct super-vision of rank-and-file employees by Bo'hman, Braxton,or Bordewick lead to a conclusion, which I make, thateach and every leadman has and exercises the authoritytomake independent judgments in responsibly directingemployees in fulfilling their duties, as described byBordewick,in assigningwork to the other people intheir respective departments, and in making sure that ev-erybody is kept busy and the work is produced accord-ing to schedule. The possession and exercise of that au-thority is sufficient to confer supervisory status on theleadmen.The disproportionate supervisory ratio if itwere otherwise, the Employer's continuing long-term ap-plication of the term "supervisor" to leadmen in its em-ployee handbook and evaluation forms, thereby holdingleadmen out to employees as supervisors, the instructiongiven to employees on hire and at other times to obeythe instructions of their leadmen, and the clear evidencethat employees uniformly consider their leadmen to havesupervisory authority support thesameconclusion.18Accordingly, I conclude and find that the challenges tothe ballots of Allen Bayless, Stephen Gibson, RandyGrogan, Roger Smith, Mark Stricklin, and Tony Walkermust be sustained because they were at all times materialsupervisorswithin the meaning of Section 2(11) of, theAct.19 For the same reasons, Raymond Watkins was astatutory supervisor when he was leadman on the thirdshift.He was not a Section 2(11) supervisor after he leftthat position and was therefore an eligible voter, thechallenge to whose ballot is overruled.V. THE ALLEGED UNFAIR LABOR PRACTICESThe alleged violations of Section 8(a)(1) of the Act arebased on alleged conduct of Stephen H. Gibson, MarkStricklin, and Raymond D. Watkins. I have found'themall to be supervisors within the meaning of Section 2(11)of the Act when serving as leadmen an d agree with theGeneral Counsel that even if this were not so, they, asleadmen, served as conduits for information from Re-spondent to its employees, were held out by Respondentas supervisors, and were clothed with apparent authoritysufficient to render them agents of Respondent for whose17 Phalo Plastics Corp.,127 NLRB 1511, 1513 (1960) (Cunningham andSherran).is Certainduties such as initialingtimecards are purely routine clericalfunctions.isS.L Industries,252 NLRB 1058, 1070-1071 (1980) (Hazel Mann),ColorfloDecorator Products,228 NLRB 408, 409-411 (1977);Bama Co,145NLRB 1141, 1141-1143 (1964) (Charles Loveless),Phalo PlasticsCorp,127 NLRB 1511 (1960). IRON MOUNTAIN FORGE CORP.conduct discussed herein Respondent may be held liableif it is unlawful.20As elsewhere noted in this decision, the status ofWatkins as a supervisor and/or agent ended when histenure as leadman ended.A. Conduct of Stephen H. Gibson1.According to employee Michael Shaw, he was leav-ing the lunchroom in early May when an employee (oth-erwise unidentified) said he had throwna union-authori-zation card away, and Gibson then volunteered to theemployees present that Respondent had a legal right todischarge anyone who signed such a card. Gibson deniesever telling Shaw or anyone that Respondent had a legalright to fire card signers.2.KennethMontgomery, an employee, testified toevents of 7 June as follows: As he and other employees,including Shaw, were turning in their production sheetsin Bordewick's office, one of the employees, whose iden-tity not given, mentioned the Union. This drew the com-ments from Gibson that employees would be sorry be-cause they would be paid $3 an hour; he knew who hadsignedcards and attended union meetings; he hadhim; and employees would be sorry when they had topay the big initiation fee. Michael Shaw only asserts thatGibson said the company had a legal right to fire anyonewho signed a card and everyone would be working for aminimum wage if a union came in. Gibson denies thesestatements attributed to him by Shaw and Montgomery.3.Shaw relates that some time in the first week ofJune, in the plant parking lot, an employee asked whatwould happen if the Union got in. Gibson stated that ifthe Union was voted in, they would all be working attheminimum wage. Gibson denies this occasion tookplace.4.Kenneth Montgomery recalls an incident in mid-Junewhen Gibson told a group of employees therewould be no more standing around if the Union got inbecause "Cape's too far away for them to come up hereand help you guys." "Cape" is a reference to Cape Gir-ardeau,Missouri,where the Union has offices. Gibsontestified only that he does not believe he told Montgom-ery there would be no more standing around if theUnion organized the plant.5.Donald Myers, an employee at the time, says thaton 14 September, after the election, Gibson asked if hehad gone to a union meeting. When Myers denied sodoing,Gibson said he had the names of everyone, in-cluding Myers, Hartley, and Cook, who had attended themeeting.Myers says Gibson showed him a paper withthe above three names on it, and said that he was nolonger going to do any favors for "you guys" becauseevery time he did they stabbed him in the back. Gibsondenies having any conversation with Myers about theUnion on 14 September, accusing employees of stabbinghim in the back, or asking if he had attended a unionmeeting.6.On 17 September, according to Donald Myers, heasked Gibson if he thought the Union would get in. To263which Gibson allegedly replied that he did not care if itdid or not, but that "you S-O-B-s" would regret the daythey went to a union meeting because now the companywould be run the way it was supposed to be run. Afterreading his pretrial affidavit, and in response to a leadingquestion posed by the General Counsel, Myers addedthatGibson during the 17 September conversation againsaid that every time he did the employees a favor, theyalways stabbed him in the back.Gibson says he may have discussed the Union withMyers at work on 17 September. He does not recallMyers asking if he thought the Union would come in,and specifically denies each and every element of Myers'testimony in regard to 17 September.B. Conclusions in Regard to GibsonOf all these witnesses to Gibson's conduct, includingGibson, the most straightforward and believable wasMontgomery. Gibson was not an overly impressive wit-ness,nor was Shaw. On cross-examination Shaw repeat-edly used "I believe" as an answer, which seemed to bean evasion at thetime.Myers left the impression that hewas earnestly testifying truthfully as best he recalled.In terms of comparative demeanor, neither Shaw norGibson was superior. Moreover, I find nothing in therecord to indicate one's testimony is more likely to betrue than the other's. Thisisa "one-'on-one" situationwith equally credible witnesses, neither of whom wasoverly impressive in demeanor.Gibson has' deniedShaw's allegations, and the allegations and denials are inequipose. That being the case I must, and do, find thatthe General Counsel has not proven by a preponderanceof the evidence that Gibson made the statements attrib-uted to him by Shaw, as set forth in section V,A,1 andV,A, 3, above.21Montgomery's believable testimony in sections V,A,2andV,A,4 above is credited over Gibson'sdenials.Shaw's claim that Gibson said on 7 June that the Compa-ny has a legal right to fire anyone signing a union card isnot credited.Montgomery, a credible witness, did notgive any testimony to this effect and the statement al-leged by Shaw is not of a sort Montgomery would haveeasily forgotten or neglected to relate as part of Gibson's7 June statements.The complaint allegations that Gibson, about 7 or 8June, violated Section 8(a)(1) of the Act are supportedby the credible evidence. His statement that employeeswould be sorry because they would be paid .$3 an hourwas plainly directed at employees supporting the Union,was indeed.a threat of reduced wages if the Union weresuccessful, reasonably tended to restrain and coerce em-ployees in the exercise of their statutory right to form,join, or assist labor organizations, and violated Section8(a)(1) of the Act. Gibson'sclaimsthat he knew whosigned cards and went to union meetings, without anyexplanation how he knew, could reasonably convey onlyone impression to employees, and that impression wasthat Respondent was keeping their union activities underclose surveillance. This creation of an impression of sur-20Injected Rubber Products Corp,258 NLRB b87 (1981).21 SeeBlue Flash Express,109 NLRB 591 (1954) 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDveillance of employee union activities violated Section8(a)(1) of the Act. The statements of Gibson set forth insection 4 above might have been permissible if they hadbeen restricted to a bare instruction not to stand around,a perfectly proper instruction by a supervisor, but thestatement the restriction on standing around would beimposed if the Union were successful in its organizingcampaignviolated Section 8(a)(1) of the Act because itwas a threat of reprisal by way of harsher working con-ditions if employees persisted in their union action to thepoint the Union became their collective-bargaining repre-sentative.Noting that the statements of Gibson, testified to byMyers, parallel statements by Gibson credibly testified toby Montgomery, and further noting that Myers' testimo-ny seemed uncontrived and a truthful recitation of hisrecollections in some detail,I do not believe Myers con-cocted the 14 September scenario as Gibson's denial ofany conversation with Myers on election day wouldseem to imply. Gibson's bare denials simply were notconvincing when delivered and are not now convincing.Myers' credited testimony requires a finding Respondent,by its supervisor and agent Gibson, violated Section8(a)(1) of the Act by creating an impression of surveil-lance of employees'union activities. I do not agree withtheGeneral Counsel'sallegationsthat the facts of 14September warrant a finding Gibson threatened more on-erous working conditions or told or implied to any em-ployee that union activity amounted to disloyalty to theEmployer.Myers' version of his 17 September talk with Gibson iscredited. I do not, however, agree with the complaintthat an impression of surveillance was created this date.The only violation of Section 8(a)(1) present on 17 Sep-tember was the suggestion by Gibson's prediction of em-ployee regret that imminent changes in operation, what-ever they might be, would be to the employees' detri-ment becausetheysought out union representation.There is no evidence Gibson's prediction was based onanything other than his irritation at the question posedby Myers, but 'this does not alter the restraining effectsuch statements can reasonably be expected to have onemployee union activity.C. Conduct of Raymond D. WatkinsThe complaint alleges that Watkins violated Section8(a)(1) of the Act about 7 June by interrogating an em-ployee about his union activities and sympathies. JosephNaused, a former employee, testified that he was in theoffice getting his third-shift work assignment from Wat-kins on 7 June when Watkins asked him to sit down.Watkins then said he had heard Naused had been at aunion meeting.Naused said he had. Naused had in factattended a union meeting on 7 June. Watkins asked howhe felt about it. Naused replied it was good for somepeople but not for others, he was one of those it was notso good for, and he did not hear anything he liked. Wat-kins made no further comment.Watkins' version is that he did have a conversationabout the Union with Naused about 8 June, and the fol-lowing occurred. Naused asked him what he thoughtabout the Union. Watkins opined that they worked for agood enough company that they needed no union. Wat-kins denies telling Naused he had heard Naused was at aunion meeting; denies asking how Naused felt about theUnion; and denies telling Naused the Union would notbe good for him.As I have earlier noted, Naused was a credible witnessand his detailed version had the ring of truth. Watkins'testimony on this occurrence impressed me as an effortto neutralize Naused's testimony by admission of a con-versation, construction of a brief version inWatkins'favor, and then brief denials of the salient points ofNaused's testimony. I did not believe Watkins' versionwhen I heard it, and I do not believe it after reading it.Naused is credited, and I find Watkins violated Section8(a)(1) of the Act by coercively interrogating Naused inthe office abouthis unionactivity. Thisis not an exampleof questioning an open and well-known union activistwhy he is so active. This is a case of eliciting informa-tion to confirm a suspicion of union activity (attendanceat the meeting) and to ascertain the degree of union sym-pathy (how Naused felt about it). This instance of inter-rogation, considered in context with surrounding circum-stances asRossmore House22instructs, did have a reason-able tendency to restrain, coerce, or interfere with.Naused's statutory rights.D. Conduct of Mark StricklinStricklin did not testify and the testimony of employ-ees regarding his statements is uncontroverted. Respond-ent urges no violations because Stricklin was neither asupervisor nor an agent; his statements were not onbehalf of or approved by management; his commentswere his own personal opinion; his allegiance was knownby employees to be with the Union; and he was permit-ted to vote in the election. It is well settled that the actsof a supervisor are imputed to his employer under theprinciple ofrespondent superior,and Stricklin is both a su-pervisor and agent. Respondent made no effort to informemployees that it repudiated Stricklin's conduct and, tothe extent the evidence may require a finding his state-ments violated the Act, Respondent is responsible forthat conduct.Whether or not Stricklin made it clear toemployees he was expressing his personal opinion hasbeen considered in each instance discussed below. Theevidence does not warrant Respondent's broad conclu-sion that"[the employees] . . . regarded him as the in-plant leader of the Union!!"All the record shows is thatStricklin at one time was active on behalf of the Union,but later ceased to be because he feared for his job, andthereaftermade the statements in question. Voting achallenged ballot did not make Stricklin a supervisor in-cluded in the unit, but raised the question whether hewas an eligible voter. I have found he was not. Respond-ent's relianceonMontgomery Ward,23which deals withsupervisors included in the unit by agreement of the par-ties and is therefore not applicable to this case, is mis-placed.The further argument that Respondent had noauthority to restrict its leadmen's statements because22 269 NLRB 1176 (1984)23Montgomery Ward Co,115 NLRB 645, 647 (1956) IRON MOUNTAIN FORGE CORP.265such a restriction might violate leadmen'sSection 7rights if they were found not to be supervisors does notimpress me. I cannot and do not believe Respondent wasnot aware of the possible alternative finding of superviso-ry status at least as early as the representation hearingand decision in Case14-RC-9880, both of which preced-ed the conduct of Stricklin considered herein.Yet Re-spondent took no steps to notify its employees that state-ments by leadmen did not reflect Respondent's positionvis-a-vis the Union,which it might have done withoutaffecting anyone's rights.The several incidents of Stricklin's conduct at issue areas follows:1.On 29 August employee Tim Lober asked Stricklinif he thought the Union would come in and what wouldhappen if it did.Lober says that he posed these questionstoStricklinbecause everyone was talking about theUnion and he wanted Stricklin'sopinion.Stricklin re-plied that if the Union got in Respondent would prob-ably move to Arkansas where it had a building.The evi-dence indicates that Respondent has no facility or realproperty other than the location involved in this case.Stricklin apparently manufactured an Arkansas building'in order to emphasize his prediction that Respondentwould move if union organization were successful. Al-though there is no evidence Stricklin was particularlyhostile when he answered Lober's question,and althoughhis comments were elicitedby Lober'rather than volun-teered,I am persuaded that his response,which Lober'srequest indicates had some weight with Lober,clearlyadvised that Respondent had another facility to which itcould and probably would move if unionized,and cer-tainly had a reasonable tendency to intimidate and inter-ferewith employees,specifically Lober,in the exerciseof their Section 7 rights. Accordingly,I find that Strick-lin's comments conveyed a threat of plant removal in theevent the employees selectedtheUnionto representthem, and thereby violated Section 8(a)(1) of the Act.2.Van Gunter,a current employee,credibly testifiedto a series of conversations with Stricklin on 6 and 7September.On 6 September he told'Stricklin it lookedlike the employees would have a union the followingFriday and asked what Strlcklin thought about it. Strick-lin responded, "It's amoneyback guarantee,they'llclosethe plant because they have property in Arkansas andMississippi, if the union gets in." Gunter said that he didnot believe this. Gunter then went to the breakroom andwas talking to employees"Richard and Don" [surnamesnot given]when Stricklin,who had evidently overheardtheir conversation,which I conclude from the circum-stancesconcernedStricklin'spreviousremarks toGunter, interjected,"That's light.It'samoney backguarantee."The following day, 7September,Gunter asked Strick-linwhat made him think the plant would be closed.Stricklin replied that the Union would have unreasonabledemands and before Terry Braxton would knuckle underto the Union,he would move the "facility because he hadproperty in Arkansas or Mississippi.Stricklin added thatRespondent was a young company and the Union wouldruin it. In addition to the fact the Company has no prop-erty in Arkansasor Mississippi,there is no evidence tosupport Stricklin'shypothesis that the Union wouldmake unreasonable demands nor is there any evidence,other than Stricklin's comments which are unreliable,thatmanagement had any plans to close the facility incase of unionization.On 7 September,Stricklinwas notmaking a lawful prediction based on objective fact,24 butwas violating Section 8(a)(1)by making an unlawfulthreat of plant removal in retaliation for employee sup-port of the Union.His comments on 6 September alsoviolated Section 8(a)(1) ofthe Actbecause they threat-ened plant closure as a reply to union success. ThatGunter may have doubted Stricklin's 6 September state-ments does not make them protected.The hearer's sub-jective response is not controlling.The test has longbeen whether the statements reasonably tend to coerce,restrain,or interfere with employees in the exercise oftheir Section 7 rights.Moreover,there is no evidencethat the other two employees to whom Stricklin on 6September guaranteed plant closure entertained anydoubts of the accuracy of his remarks.3.A couple of days before the election,probably 11 or12 September,Stricklin told welder David Sales that theplant would be moved if the Union got in.This violatedSection 8(a)(1) of the Act for thesame reason similarstatements previously made by Stricklin were unlawful.4.On election day, 14 September,but before the elec-tion,Stricklin toldDavid Sales that he had heardthrough his church that Terry Braxton'swife had' saidthat if the Union got in, the plant would be moved toArkansas.About the same time, still before the election,Stricklin told welder Gary White that he had heard atchurch,through a secretary,that Terry Braxton's wifehad told her that if the Union got in,theCompanywould move to Arkansas. The General Counsel contendsthese are threats of plant closure by Strlcklin.Stricklin'scomments are obviously hearsay twice removed but thatdoes not impair their,admissibility.25 On this evidence Icannot find that Stricklin's reports to Sales and Whiteweretruthful,but this is not dispositive of the complaintallegation. The question,as always, is whether Stricklin'sstatements,hearsay or not,had the requisite reasonabletendency to restrain,coerce, or interfere with employees'exercise of Section 7 rights. Given the timing of thestatements on the very day of the election and the factthat Stricklin's hearsay report was given in a,surroundingcontext of several prior threats of plant closure or relo-cation made to employees by Stricklin,and another madeon 14 September,I am persuaded that his comments vio-lated Section 8(a)(1) of theAct. Thehearers had no basison which to doubt the accuracy of the hearsay reported.Delivered by the same person previously, threateningplant closure,its impact was thereby enhanced. Thematter, is arguable, but I believe Stricklin's statements toSalesand White,given on electionday,wouldreason-ably tend to restrain them from making a free, uncoerceddecision whether or not they,would vote that day for theUnion as their representative.24 SeeNLRB v Gzssel PackingCo,395 U.S. 575, 618 (1969)25RJR Communications,248 NLRB 920(1980). 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The ObjectionUnion Objection 1 to the election, which is before mefor hearing,allegesthat the Employer threatened em-ployees with plant removal if the Union won the elec-tion.The petition for representationelection inCase 14-RC-9880 was filed on 13 July 1984 and the election washeld 14 September 1984. To be found objectionable theconduct complained of must occur between these twodates.26On 29 August and 6, 7, 12, and 14 September,Respondentby its supervisorand agentStricklin threat-enedemployees with plant closure or removal if they se-lected the Union as their representative. These threatshave been found violative of Section 8(a)(1) of the Act.They, a fortiori,also constituteobjectionable conduct.27Objection1 is sustained.On the foregoing findings of fact andconclusionsbased thereon, and on the record as a whole, I make thefollowingCONCLUSIONS OF LAW1.The Respondent, Iron Mountain Forge Corp., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union, Teamsters, Chauffeurs, Warehousemenand Helpers Local Union No. 574, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following unit constitutes a unit appropriate forcollective bargaining:All production and maintenance employees em-ployed by the Employer at its Farmington, Missourifacility,EXCLUDING office clerical and profes-sional employees, guards, and supervisors as definedin the Act.4.Shirley Bowen, Brad Bayless, Paul Usher II, andRaymond Watkins were eligible voters in Case 14-RC-9880 at times material, and their ballots cast 14 Septem-ber 1984 are valid.5.AllenBayless,StephenGibson,Randy Grogan,Roger Smith, Mark Stricklin, and Tony Walker were su-pervisors within the meaning of Section 2(11) of the Act,and agents of Respondent at all times material to thiscase.6.By coercively interrogating employees about theirunion activities,Respondent violated Section 8(a)(1) ofthe Act.7.By creating an impression of surveillance of employ-ees' union activities, Respondent violated Section8(a)(1)of the Act.8.By threatening employees with reduced wages,harsher working conditions, and plant closure or reloca-tion if they selected the Union to represent them, Re-spondent violated Section 8(a)(1) of the Act.26Ideal Electric Co.,134 NLRB 1275 (1961),Goodyear Tire Co,138NLRB 453 (1962)27 Dal-Tex Optical Co,137 NLRB 1782, 1786 (1962).9.The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.10.Respondent has not committed any other unfairlabor practices alleged in the complaint.11.The Union's Objection 1 to the election held inCase 14-RC-9880 on 14 September 1984 is sustained.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed28ORDERThe Respondent, Iron Mountain Forge Corp., Farm-ington,Missouri, its agents, officers, successors, and as-signs, shall1.Cease and desist from(a)Coercively interrogating employees concerningtheir union activities and desires.(b)Creating an impression that employees' union ac-tivities are under surveillance.(c) Threatening employees with reduced wages, harsh-erworking conditions, or plant closure or removal be-cause they engaged in union activities.(d) In any like or, related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its premises at Farmington, Missouri, copiesof the attached notice marked "Appendix."29 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 14, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered byanyother material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that Case 14-RC-9880be severed and transferred to and continued before theBoard in Washington, D.C.IT IS ALSO FURTHER RECOMMENDED that the chal-lenges to the ballots of Allen Bayless, Stephen Gibson,Randy Grogan, Roger Smith, Mark Stricklin, and TonyWalker be sustained; the challenges to the ballots of BradBayless, Shirley Bowen, Paul Usher II, and RaymondWatkins be overruled but that their ballots not be openedand counted because they are not determinative of the28 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.29 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " IRON MOUNTAIN FORGE CORP.267results of the election; Union's Objection1be sustained,but the election of 14 September 1984 not beset aside;and an appropriate Certification of Representative beissued by the Board to Teamsters, Chauffeurs, Ware-housemen and Helpers Local Union No. 574, affiliatedwith InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America for the ap-propriate collective-bargainingunit set forth above.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten you with reduced wages,harsherworking conditions,or plant removal orclosure because you support Teamsters,Chauffeurs,Warehousemen and Helpers,Local Union No. 574,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica or any other labor organization.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.IRON MOUNTAIN FORGE CORP.WE WILL NOT coercively interrogate you aboutyour union support or union activities.WE WILL NOT create the impression of surveil-lance of your union activities by informing you thatwe know which employees are involved in unionactivities.